Title: From George Washington to Samuel Huntington, 17 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 17th Feby 1781
                        
                        I have been honored with your Excellency’s favors of the 9th instant. General Morgans signal victory over
                            Colo. Tarleton, with the flower of the British Army, reflects the highest honor upon our Arms, and I hope will, at least,
                            be attended with this advantage, that it will check the offensive operations of the Enemy, untill General Greene shall
                            have collected a much more respectable force than he had under his command, by the last accounts from him. I am
                            apprehensive that the Southern States will look upon this victory as much more decisive in its consequences, than it
                            really is, and will relax in their exertions. It is to be wished that the Gentlemen of Congress, who have interest in
                            those States, would remove such ideas, if any such should be found to exist, and rather stimulate them to redouble their
                            efforts to crush an enemy—pretty severely shaken by the two successful strokes upon Ferguson and Tarleton.
                        Be pleased to return my thanks to Mr Sharpe for his description of the Western parts of South Carolina.
                        I shall not fail to communicate, to Majr General Parsons and the Officers and Men who were under his command,
                            the very flattering notice which Congress have been pleased to take of their expedition to Morrissania.
                        Upon General Knox’s return from the Eastward, I desired him to firm an Estimate of the Artillery and Ordnance
                            Stores necessary for an operation upon the largest scale, which would be that against New York. He has accordingly
                            furnished me, Copy of which I do myself the honor to inclose for the information of Congress, and that application may be
                            made in time to the States possessed of the heaviest Cannon, for the loan of them and other Stores, should they be
                            wanted, and that directions may be given to the Board of War, and to those Boards whose Business it is to provide
                            Ammunition &c. to endeavour to procure the deficiency of the estimate. We ought, without doubt, to be prepared for
                            an operation against New York. Should circumstances make it requisite to lessen the object, the overplus Stores would,
                            nevertheless, form not only a valuable, but such a Magazine as we ought ever to have in reserve.
                        The impossibility of crossing the North River with Horses, and some unforeseen Business have hitherto
                            prevented my journey to Newport and makes the time of my setting out precarious. With the greatest Respect and Esteem I
                            have the honor to be Your Excellency’s most obedt and humble Servant
                        
                            Go: Washington
                        
                    